In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                         _____________________ _____

                                09-16-00044-CR
                         __________________________

               ANDREA CHRISTINE FOLKERS, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee
  _________________________________________________________________

               On Appeal from the County Court at Law No 4
                         Montgomery County, Texas
                         Trial Cause No. 15-303511
  _________________________________________________________________

                                    ORDER
      The clerk’s record in the above styled and numbered cause was filed

March 24, 2016, and the reporter’s record was filed May 10, 2016. On July 13,

2016, the Court granted an extension of time to file the brief. On September 2,

2016, the appellant’s court-appointed attorney, Jarrod Walker, was notified that

neither the brief of the appellant nor a motion for extension of time to file the

brief has been filed. Although the brief of the appellant was due to be filed

August 10, 2016, the brief has not been filed.

      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). If the
                                        1
appellant is not incarcerated, but fails to appear at the hearing after having been

notified to do so, or after reasonable attempts to notify her have been made,

then the trial court may enter a finding that appellant no longer desires to

pursue the appeal and send said finding to this Court. See Tex. R. App. P.

38.8(b)(4). If the appellant is present for the hearing, we direct the trial court

to determine whether or not appellant desires to pursue her appeal. If appellant

desires to pursue her appeal, we direct the trial court to determine why the brief

of the appellant has not been filed, why appellant’s counsel has not responded

to late notices from this Court, and whether good cause exists for appointed

counsel, Jarrod Walker, to be relieved of his duties as appellate counsel and

replaced by substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2)

(West Supp. 2016). If the trial court determines that good cause exists to

relieve appointed counsel of his duties, we direct the trial court to appoint

substitute counsel.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The court reporter’s

record of the hearing and the clerk’s record containing the recommendations of

the trial court judge are to be filed on or before Monday, October 26, 2016.

      ORDER ENTERED September 26, 2016.

                                                   PER CURIAM

Before Kreger, Horton, and Johnson, JJ.


                                         2